Proceeding under article 78 of the CPLR to prohibit respondents from proceeding with the prosecution of indictments Nos. 32703 and 32704 returned by a Special Grand Jury of Nassau County against petitioners, to stay the trial of the indictments, to dismiss the indictments and to consolidate this proceeding with a similar one returnable simultaneously herewith, instituted by John Cutrone as petitioner (Motion No. 953). The petition is in all respects denied and the proceeding is dismissed, with $50 costs. (See Matter of Cutrone v. Kelly, 39 A D 2d 725.) Rabin, P. J., Hopkins, Munder, Martuseello and Latham, JJ., concur.